

Exhibit 10.5
SECOND AMENDMENT TO THE SPARTON CORPORATION DEFERRED COMPENSATION PLAN
WHEREAS, Sparton Corporation (the “Company”) adopted the Sparton Corporation
Deferred Compensation Plan (the “Plan”) effective as of January 1, 2014; and
WHEREAS, Sparton Corporation has adopted and shareholders have approved the
Sparton Corporation 2010 Long-Term Stock Option Incentive Plan
WHEREAS, pursuant to Section 11.10 of the Plan the Company has the authority to
amend the plan to the extent permitted by Internal Revenue Code Section 409A;
and
WHEREAS, the Company does hereby desire to amend the Plan to permit the
participation of their Board of Directors (the “Directors”);
WEHREAS, the plan needs to be amended to include such eligible forms of director
compensation;
WHEREAS, the company desires to expand the eligible forms of compensation for
non-directors, the plan will be amended to include Restricted Stock Units;
NOW, THEREFORE, the Plan is hereby amended by adoption of the following
Resolutions:
RESOLVED, the plan hereby amends Article 1 Section 1.1 as follows:
By deleting the definition of “Eligible Employee” and replace it as follows:
“Eligible Employee” means any employee of the Company or an Affiliate and any
member of the Board of Directors who is selected to participate herein in
accordance with the provisions of Article 2 hereof, and is one of a select group
of management or highly compensated employees.
By adding the following definition for “Board of Directors”
“Board of Directors” means any properly elected member of the Company’s or an
Affiliate’s Board of Directors and any independent contractor who is a member of
a committee, if such committee is established by and its members appointed by
the Board of Directors.
By adding the following definition for “Restricted Stock Units”
“Restricted Stock Units” is defined under section 2 of the Sparton Corporation
2010 Long-Term Stock Option Incentive Plan.
By adding the following at the end of the definition of “Pay Type”

Detroit_3741174_1

--------------------------------------------------------------------------------



For purposes of clarification, as of July 1, 2014, the following chart reflects
the types of compensation included as “Pay Types” and the associated maximum
deferral percentage for each.
Eligible Pay Type
Maximum Deferral Percentage
Base Salary
80%
Annual Bonus
80%
Annual Commissions
80%
Director Fees
100%
401k Refund
100%
Restricted Stock Units
100%



FURTHER RESOLVED, Restricted Stock Units shall be added to the list of Pay Types
in Section I of the Adoption Agreement.
FURTHER RESOLVED, that the Vice President of Human Resources shall be delegated
with the responsibility to carry out such actions necessary to effect the
eligibility, enrollment and communication of the Plan to the Eligible Employees;
and
FURTHER RESOLVED, that this shall become effective as of July 1, 2014.
Signed:     __/s/_Steve Korwin__________
Name:    __Steve Korwin_____________
Title:    _SVP Quality & Engineering___
Date:    __7/1/2014________________

Detroit_3741174_1